Citation Nr: 1454898	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  13-34 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Whether the Veteran has qualifying service for nonservice-connected pension purposes.


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision by the Department of Veterans Affairs (VA) Pension Center, located in Milwaukee, Wisconsin.  

The record before the Board consists of a paper file and electronic records within Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  The Veteran served on active duty from November 1, 1955, to March 10, 1961.

2.  He did not serve on active duty in the Republic of Vietnam.


CONCLUSION OF LAW

The Veteran does not meet the service eligibility requirements for nonservice-connected pension benefits.  38 U.S.C.A. §§ 101(2), 1501, 1502, 1521 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.2, 3.3 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case the pertinent facts are not in dispute and the law is dispositive.  Therefore, there is no additional evidence that could be obtained to substantiate the claim.  

Nonservice-connected disability pension may only be awarded to a veteran of a war who has qualifying service and is permanently and totally disabled.  See 38 U.S.C.A. §§ 1502, 1521.  A veteran is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  Active duty means full time duty in the Armed Forces, other than active duty for training.  38 U.S.C.A. § 101(22).

A veteran meets the service requirement if he or she served in the "active military, naval, or air service" during the following time periods: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R.  § 3.3(a)(3).  

To make its intent clear, Congress has also provided a definition of "period of war."  For VA pension benefit purposes, the term "period of war" means the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution  of the Congress.  See 38 U.S.C.A. § 1501(4).  The Korean conflict has been determined to comprise the period from June 27, 1950, to January 31, 1955, inclusive.  38 C.F.R. § 3.2(e).  The Vietnam era has been determined to comprise the period from February 28, 1961, to May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period and to extend from August 5, 1964, to May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f).  

The Veteran submitted his claim of entitlement to a non-service connected pension in February 2013.  On the application, the Veteran indicated that he entered active duty service on November 1, 1955 and left active duty service on March 10, 1961.  He further indicated on the form that he had not served in Vietnam.  

In June 2013, VA denied the Veteran's claim based on the fact that the evidence demonstrated that the Veteran never served on active duty during a period of war.  

In July 2013, the Veteran submitted a notice of disagreement with the June 2013 determination.  The Veteran wrote that he attended The Citadel military college and, after graduating, was commissioned as a lieutenant in the United States Air Force.  Following his commission, he was assigned to the Strategic Air Command.  He reported that, following his discharge, he remained under the obligation of reserve service until June 3, 1969.  

In a letter received by VA in July 2014, the Veteran wrote that he served honorably as an officer in the United States Air Force beginning on November 1, 1955 and ending honorably on March 10, 1961.  He served outside of the continental United States in North Africa under the Strategic Air Command headquartered in Madrid, Spain for two years and he also had stateside assignments in Texas, Illinois and Cheyenne, Wyoming.  

In September 2014, the service department certified that there was no evidence to substantiate any service in the Republic of Vietnam.  

The uncontradicted evidence of record demonstrates that the Veteran's period of active duty service was from November 1, 1955, to March 10, 1961, which does not include any wartime service.  While the Veteran's active duty service included the period from February 28, 1961, to March 10, 1961, the Veteran was not in Vietnam during this time and therefore, this period of service does not constitute wartime service.  38 C.F.R. § 3.2(f).  The Veteran's reserve service as cited in his July 2013 statement does not satisfy the definition of active duty which is full time duty in the Armed Forces, other than active duty for training.  38 U.S.C.A. § 101(22).  

In essence, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, the claim must be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The benefit sought on appeal is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


